Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,206,244 {Ingale ‘244}. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1-3, 5-7, 9-11, and 13-15 merely broaden the scope of the patented claims 1-12 by eliminating the “active time” limitation from the patented claims and replacing with “on duration period” limitation in the application claims 1-3, 5-7, 9-11, 13-15, respectively.  
.  

Claims 4, 8, 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,206,244 {Ingale ‘244}, as applied to claims 1-3, 5-7, 9-11, and 13-15 as above, and further in view of Chen (US 2012/0082049 A1). 
The Ingales do not explicitly disclose the claimed limitations of claims 4, 8, 12 and 16.
However, in the same field of endeavor, Chen (US 2012/0082049 A1) discloses the claimed limitations of claims 4, 8, 12 and 16 (e.g. “wherein the predetermined subframe number is a subframe #0”){Chen: ¶0086 wherein a valid downlink corresponds to a predetermined subframe number (e.g. 0, 5, etc.)}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the Chen’s teaching to the Ingale’s system with the motivation being “determining a reference subframe, generating a report based on the reference subframe if the reference subframe is determined, and sending the report .

Claims 1-3, 5-7, 9-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,517,137 {Ingale ‘137} in view of U.S. Patent No. 10,206,244 {Ingale ‘244}. 
-Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1-3, 5-7, 9-11, and 13-15 merely broaden the scope of the patented claims 1-20 by eliminating the “active time” limitation from the patented claims 3, 7, 13, and 17, and replacing with “on duration period” limitation in the application claims 1, 5, 9, and 13, respectively.
The Ingale ‘137 does not explicitly disclose “the on-duration is repeated periodically” of the application claims 3, 7, 13 and 17; and the application claims 2-3, 6-7, 10-11, and 14-15.
However, in the same field of endeavor, U.S. Patent No. 10,206,244 {Ingale ‘244} discloses “the on-duration is repeated periodically” of the application claims 3, 7, 13 and 17 {Ingale ‘244: patented claims 1, 4, 7 and 10}, and the application claims 2-3, 6-7, 10-11, and 14-15 {Ingale ‘244: patented claims 2-3, 5-6, 8-9, and 11-12}.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Ingale ‘244 to the Ingale ‘137’s system with the motivation being “to enable reasonable battery power consumption at the UE, a Discontinuous Reception (DRX) cycle is employed per UE in a connected state”{Ingale ‘244: col.2, lines 42-44}, and to eliminate .  

Claims 4, 8, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,517,137 {Ingale ‘137} in view of U.S. Patent No. 10,206,244 {Ingale ‘244}, as applied to claims 1-3, 5-7, 9-11, and 13-15 as above, and further in view of Chen (US 2012/0082049 A1). 
The Ingales do not explicitly disclose the claimed limitations of claims 4, 8, 12 and 16.
However, in the same field of endeavor, Chen (US 2012/0082049 A1) discloses the claimed limitations of claims 4, 8, 12 and 16 (e.g. “wherein the predetermined subframe number is a subframe #0”){Chen: ¶0086 wherein a valid downlink corresponds to a predetermined subframe number (e.g. 0, 5, etc.)}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the Chen’s teaching to the Ingales’ system with the motivation being “determining a reference subframe, generating a report based on the reference subframe if the reference subframe is determined, and sending the report .

Claims 1-3, 5-7, 9-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,172,534 (published but yet printed) (U.S. Patent Application No. 16/725,490, claims 1-2, 4-5, 4-7,9-12, 14-17, and 19-20){Ingale ‘534} in view of U.S. Patent No. 10,206,244 {Ingale ‘244} and Lee (US 2012/0099491 A1). 
-Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1-3, 5-7, 9-11, and 13-15 merely broaden the scope of the Ingale ‘534’s patented claims 1-2, 4-5, 4-7,9-12, 14-17, and 19-20 by eliminating the “active time” limitation from the patented claims 2-4, 6-8, 10-12, and 14-16, and replacing with “on duration period” limitation in the application claims 1-3, 5-7, 9-11, 13-15, respectively.
The Ingale ‘534 does not explicitly disclose “DL subframes in a radio frame, and wherein DL subframe corresponds to a predetermined subframe number in the radio frame” of the application claims 1-3, 5-7, 9-11, and 13-15.
However, in the same field of endeavor, U.S. Patent No. 11,172,534 {Ingale ‘534} discloses “wherein DL subframe corresponds to a predetermined subframe number” of the application claims 1-3, 5-7, 9-11, and 13-15 {Ingale ‘244: patented claims 1-12}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Ingale ‘244 to the Ingale ‘534’s system with the motivation being “for determining a configuration for 
Also, in the same field of endeavor, Lee (US 2012/0099491 A1) discloses “DL subframes in a radio frame, and wherein DL subframe corresponds to a predetermined subframe number in the radio frame” of the application claims 1-3, 5-7, 9-11, and 13-15 {Lee: ¶0081 wherein in TDD mode, DL transmission and UL transmission are distinguished from each other in time, such as subframes contained in one radio frame are classified into a DL subframe and a UL subframe (table 1); and ¶0131 wherein if the size of original ACK/NACK information depending on the ACK/NACK full multiplexing is larger than X, the spatial bundling may be carried out in a predetermined number of subframes from among all the subframes (i.e. subframes contained in one radio frame)}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Lee’s teaching  to the Ingales’ system with the motivation being “to generate transmission payload of less than .

Claims  4, 8, 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,172,534 (U.S. Patent Application No. 16/725,490, claims 1-2, 4-5, 4-7,9-12, 14-17, and 19-20){Ingale ‘534} in view of U.S. Patent No. 10,206,244 {Ingale ‘244} and Lee (US 2012/0099491 A1), as applied to claims 1-3, 5-7, 9-11, and 13-15 as above, and further in view of Chen (US 2012/0082049 A1). 
The modified Ingale do not explicitly disclose the claimed limitations of claims 4, 8, 12 and 16.
However, in the same field of endeavor, Chen (US 2012/0082049 A1) discloses the claimed limitations of claims 4, 8, 12 and 16 (e.g. “wherein the predetermined subframe number is a subframe #0”){Chen: ¶0086 wherein a valid downlink corresponds to a predetermined subframe number (e.g. 0, 5, etc.)}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the Chen’s teaching to the modified Ingales’ system with the motivation being “determining a reference subframe, generating a report based on the reference subframe if the reference subframe is determined, and sending the report during the reporting subframe if the reference subframe is determined”{Chen: ¶0006-¶0023}.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2018/0176753 A1) discloses a method of receiving a downlink signal by a machine type communication user equipment (MTC UE) in a wireless communication system can comprise obtaining frequency hopping information on a plurality of subbands included in a downlink band and repeatedly receiving the downlink signal via different subbands based on the frequency hopping information. In this case, the downlink band includes N RB 6 ##EQU00001## number of subbands each configured as 6 resource block (RB) size and `N.sub.RB` corresponds to a size of the downlink band. If a remaining band which does not belong to the N RB 6 ##EQU00002## number of subbands and is smaller than 6 RB size exists in the downlink band, at least one of a lowest index RB, a highest index RB and an intervening RB between subband groups in the downlink band may be configured as the remaining band {Figs.1-7}.

Jung (US 2010/0190488 A1) discloses the radio (wireless) communication system providing a radio communication service and the terminal, and more particularly, to a method of transmitting an aggregated measurement report to a network in an Evolved Universal Mobile Telecommunications System (E-UMTS) evolved from the Universal Mobile Telecommunications System (UMTS) or a Long Term Evolution (LTE) system {Figs.4, 9-10}.

Thangarasa (US 2020/0204318 A1) discloses Apparatuses and methods for band scanning in lean carrier operation are disclosed. In one embodiment, a method for 

Zhang (US 2011/0039568 A1) discloses method and apparatus for a wireless transmit receive unit (WTRU) to use a contention-based uplink communications channel, applies a rule-based restriction of access to the contention-based uplink channel that attempts to use at least one contention-free uplink channel allocation for uplink transmissions on a condition that at least one contention-free uplink channel allocation has been granted {Figs.1-5, 7}.

Kawasaki (US 2015/0003384 A1) discloses a wireless communication system including: a first wireless station configured to transmit region information to a second wireless station, the region information defining a partition between a first region and a second region, the first region appearing earlier in time direction than the second region in a radio frame, the first region within which control information is mapped when the control information and data information corresponding to the control information are transmitted in a one radio frame, the second region in which the control information is mapped when the control information is transmitted in a radio frame prior to a subsequent radio frame that includes the data information corresponding to the control information{Figs. 7, 9-11}


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464